POWER OF ATTORNEY The undersigned Trustee of The Cutler Trust (the “Trust”), a Delaware statutory trust, hereby constitutes and appoints W. Lee H. Dunham and Tina H. Bloom, and each of them singly, attorneys for the undersigned and in his name, place and stead, to execute and file any registration statements on Form N-14 relating to the reorganization of the Elite Growth & Income Fund, a series of The Elite Group, into the Cutler Equity Fund, a series of the Trust, and the reorganization of the Elite Income Fund, also a series of The Elite Group, into the Cutler Income Fund, also a series of the Trust, and any and all amendments thereto to be filed with the Securities & Exchange Commission, pursuant to the Securities Act of 1933 and/or the Investment Company Act of 1940,hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of July, 2012. /s/ John P. Cooney John P. Cooney, Trustee POWER OF ATTORNEY The undersigned Trustee of The Cutler Trust (the “Trust”), a Delaware statutory trust, hereby constitutes and appoints W. Lee H. Dunham and Tina H. Bloom, and each of them singly, attorneys for the undersigned and in his name, place and stead, to execute and file any registration statements on Form N-14 relating to the reorganization of the Elite Growth & Income Fund, a series of The Elite Group, into the Cutler Equity Fund, a series of the Trust, and the reorganization of the Elite Income Fund, also a series of The Elite Group, into the Cutler Income Fund, also a series of the Trust, and any and all amendments thereto to be filed with the Securities & Exchange Commission, pursuant to the Securities Act of 1933 and/or the Investment Company Act of 1940,hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of July, 2012. /s/ Mario J. Campagna Mario J. Campagna, Trustee
